Laweence, Judge:
The question of the proper value for duty purposes of certain Porsche automobiles is presented by the above-enumerated appeal for a reappraisement.
By stipulation of the parties, the following facts have been agreed to:
1. That the merchandise covered by the above entitled appeal for reappraisement consists of automobiles, which commodity is included on the Final List published by the Secretary of the Treasury pursuant to the Customs Simplification Act of 1956, and, accordingly, is subject to appraisement under Sec. 402(a) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956.
2. That on or about the dates of exportation of the merchandise involved herein, such or similar merchandise was not freely offered for sale in the country of exportation for home consumption or for exportation to the United States.
3. That on or about the date of exportation such or similar merchandise was not freely offered for sale for domestic consumption in the United States.
4. That the cost of production, as defined in Section 402a (f) of the Tariff Act of 1930 of the Porsche automobiles involved herein is as follows:
U.S. Dollars
Coupe Serial No. 106695 $2, 616. 00
Coupe Serial No. 107603 2, 585. 00
Coupe Serial No. 107160 2,585. 00
Convt. Coupe Serial No. 86224 2, 826. 50
Convt. Super Coupe Serial No. 86424 2, 961. 00
Convt. Super Coupe Serial No. 85985 2, 995. 00
5.That the above entitled appeal may be submitted on this stipulation, the same being limited to the merchandise and issues described herein and abandoned in .all other respects.
Upon the record before the court, I find and hold that cost of production, as that value is defined in section 402a(f) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, 91 Treas. Dec. 295, T.D. 54165 (19 U.S.C. § 1402(f)), is the proper basis of value for the automobiles in issue and that said value is as indicated in paragraph 4 of the above-quoted stipulation.
As to all other merchandise, the appeal having been abandoned, is dismissed.
Judgment will be entered accordingly.